Title: To James Madison from Jacob Wagner, 20 September 1804
From: Wagner, Jacob
To: Madison, James


Dear Sir
Department of State 20th. Septr. 1804.
The Marquis Yrujo is here and will depart this afternoon or to morrow morning for Monticello. He mentions that the terms on which the Spanish Government would alone ratify the Convention correspond with those mentioned in the Gazettes: 1st a protraction of the time for receiving claims: 2nd. the repeal of the 11th. section of the Collection Act, & 3rd. the renunciation of claims for captures in which the french were concerned. He adds that Mr. Pinckney closed an amicable correspondence by the unexpected step of writing a letter demanding a passport but without his signature: whereupon the Spanish Minister wrote to him to know whether the letter really proceeded from him, but received no answer tho’ two days had elapsed at the date of the Marquis’ dispatches. He asserts, that the newspaper publications on the Subject commenced at Norfolk and Richmond some days before he received his official advices. As attempts are making to preoccupy the public mind with respect to our title to W. Florida and as a very imperfect view of it is taken by those who are inclined to think it good, I could wish for permission to publish the President’s Chronological Series of facts & his Examination of the Boundaries of Louisiana, in Mr. Smith’s paper, omitting every thing which would necessarily indicate the author. I have lent them to Mr. Smith for perusal, but with an injunction against publishing any part of them, but not against any use he might make of the matter they contain, in his own words and in a different form from that in which they stand.
The two enclosed drafts of letters I find to be necessary in order to the examination of the imputed violations by the French ships at New York. The depositions I have from time to time sent you containing additional relations of the aggressions there by the British are necessary as enclosures in the last letter to Mr. Monroe: will you therefore be pleased to forward them to me. Two of the seamen mentioned in the enclosed letter from Mr. Merry certainly are Americans; and I am inclined to think Holmes, an American, is onboard the Leander. His friends at New London informed Genl. Huntington, the Collector, that he was there. Mr. Brent has written on the subject to Genl. Huntington, and also to Boston for further proof respecting Blake. With perfect respect & esteem Your most obed. servt.
Jacob Wagner
